DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/381,030 filed on 4/11/2019. Claims 1-12 were previously pending. Claims 5-6 were cancelled. Claims 1-4, and 7-12 were amended in the reply filed March 29, 2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1, 3, and 6-12: Applicant’s arguments filed with respect to the rejection made under USC § 112b have been fully considered, but they are not persuasive. While some amended claims have been fixed to properly traverse the USC § 112b rejections, many others have not.  Additionally, amended language has introduced new issues requiring further USC § 112b rejections. 
Regarding Applicant’s argument starting on page 11 regarding claims 1-10 being directed to software per se: Applicant’s arguments have been fully considered, and amendments to claims 1-10 qualify the claims as statutory subject matter. The non-statutory subject matter rejection of claims 1-10 made under USC § 101 has been withdrawn.
Regarding Applicant’s argument starting on page 11 regarding the abstract idea USC § 101 rejection of claims 1-12: Applicant’s arguments have been fully considered, but they are not persuasive. The steps of claim 1 recited by Applicant are all “Methods of Organizing Human Activity” (e.g. commercial interactions), or “Mental Processes” as noted in the rejection. They 
Applicant further argues that the abstract idea is integrated into a practical application, but this is not true. Examiner maintains that the additional elements of a delivery planning device, a delivery planning system, a server device, a driver terminal, and a display unit were analyzed properly, and that the claims merely recite generic computer components. Applying an abstract idea to generic computer components is not enough to integrate it into a practical application, and it remains considered an abstract idea.
Examiner maintains that the invention is only directed towards “applying” abstract ideas to a generic computer environment, and has considered all claims (both independent and dependent) separately, in combination, and as a whole. Applicant’s amendments added an additional element of a memory coupled to a processor to the independent claims, but similarly to the other additional elements, a database is merely a generic computer component being used to “apply” the invention’s abstract ideas.
Regarding Applicant’s argument starting on page 15 regarding the USC § 102 and 103 rejections of claims 1-12: Applicant’s arguments have been fully considered, and all but one are not persuasive. Applicant argues that, in claim 1, a distinguishing point of difference between Knapp and the application is that Knapp describes exchanging items between different vehicles, while the claimed invention describes drivers exchanging vehicles. This part of Applicant’s invention is covered in claim 9, however, not in claim 1, and Examiner rejected claim 9 by modifying Knapp in view of Kapoor as shown in the USC § 103 rejection.  Examiner acknowledges that Knapp alone 
Applicant further argues that Knapp does not disclose determining a plurality of relay location candidates outside of the two or more covered areas, but Examiner maintains paragraph [0113] of Knapp does disclose this. Paragraph [0113] establishes a geographical region 322 between San Diego and Los Angeles that includes a first potential item exchange location 324 and a second potential item exchange location 326 (i.e. a plurality of relay location candidates). Knapp further discloses that the geographical region 322 can be Orange County, which is outside the areas of Los Angeles and San Diego.  In the USC § 103 rejection of this limitation below, Examiner has further cited paragraph [0075], in which Knapp discloses San Diego and Los Angeles as areas covered by two transport vehicles, in order to further support the argument that Knapp anticipates this limitation.
Applicant further argues that Knapp does not disclose determining a delivery route as a vehicle route for the first delivery vehicle based on the cost, wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location and the second location.  Examiner maintains that Knapp does disclose determining a delivery route as a vehicle route for the first delivery vehicle based on the cost, but does not disclose the newly amended limitation wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location and the second location.  However, Examiner has shown below that this limitation is disclosed by Wilson (U.S. Pub. No. 20170046653) paragraph [0048].
Applicant further states that Ananthanarayanan does not disclose the following amended limitation from claim 11: display on a display unit collection time and a delivery time as a work plan on a map. Applicant does not, however, provide a supporting argument and evidence. 

Claim Objections
Claim 7 recites deliver routes in line 3 which contains a typographical error. Specifically, deliver should have a “y” at the end of it to make it delivery. For examination purposes deliver routes will be interpreted as delivery routes. Appropriate action required.
Claim 10 recites whether delivery route among the delivery routes, in line 3, which contains a typographical error. Specifically, there should be an article between the words whether and delivery. Appropriate action required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had a number of drivers in the areas, but the specification describes the number of areas limited by the maximum number of drivers in the area; see paragraphs [0057], [0082], [0085] of the specification. Claims 2-10 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph by virtue of dependency upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, and 4-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency upon claim 1.
Claim 1, 11, and 12 (lines 7-9, 10-12, and 7-9, respectively) recite the limitation determine a number of areas, which is greater than 2 and less than one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller. This limitation in the claim is unclear since the number of areas, as written above, excludes the value of 2, but claim 1, 3, 7, 8, 9, 11, and 12 all recite the two or more areas which includes the value of 2 as a number of areas. The examples shown in figures 17-21 further support that the number of areas may be 2.  These examples in figures 17-21 also show that the number of areas, shown as 2, may be equal to the determine a number of areas, which is greater than or equal to 2 and less than or equal to one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller.
Claims 1, 11, and 12 recite the limitation according to the predetermined number of the delivery vehicles in lines 13-14, 15-16, and 12-13 respectively. This limitation in the claim is unclear since it could be interpreted in two different ways: a) the action of divides the delivery requests into deliveries in one or more areas is performed according to the predetermined number of the delivery vehicles, or b) drivers of a predetermined number of delivery vehicles are responsible according to the predetermined number of the delivery vehicles. For examination purposes, claims 1, 11, and 12 will be interpreted by removing the phrase according to the predetermined number of the delivery vehicles from the claim.
Claims 7-9 recites the limitation the plurality of delivery routes in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes the plurality of delivery routes will be interpreted as a plurality of delivery routes.
Claims 7-9 recite the limitation cargos in line 4. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the term cargos will be interpreted as deliveries.
The term relatively small in claims 7-9 (line 6) is a relative term which renders the claims indefinite. The term relatively small is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which limitation is rendered indefinite by the use of the term relatively small
Claims 8-9 recite the limitation the relay place in line 9. There is insufficient antecedent basis for this limitation in the claims. For examination purposes the relay place will be removed from the claims.
The term shorter in claim 9 (line 11) is a relative term which renders the claim indefinite. The term shorter is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The time is rendered indefinite by the use of the term shorter.
Claim 10 recites the limitation the delivery route among the delivery routes in line 3. There is insufficient antecedent basis for this limitation in the claims. For examination purposes the delivery route among the delivery routes will be interpreted as the delivery route.
Claim 10 recites the limitation specify a delivery route different from the corresponding vehicle route as a vehicle route in lines 6-7. This limitation is unclear since the applicant does not clarify in what way a delivery route specified should be different from the corresponding vehicle route and how a delivery route can be specified as a vehicle route. For examination purposes, the limitation will be interpreted as stating specifies an alternate delivery route.
Claim 12 recites the language A delivery planning method using a computer device, wherein the computer device includes a controller, and the controller executes a delivery request registering step of in lines 1-4. It is unclear from this language where the preamble ends and the body of the claim begins. For examination purposes, the language will be interpreted as A delivery planning method using a computer device, wherein the computer device includes a controller, the method comprising the steps of.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a device for executing a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receive and register two or more delivery requests each indicating a collection location and a destination location; determine a number of areas, which is greater than 2 and less than one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller; divide the delivery requests into deliveries in the two or more areas for which drivers of the predetermined number of delivery vehicles are responsible according to the predetermined number of the delivery vehicles; determine a plurality of relay location candidates which are outside of the two or more areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determine the delivery route as a vehicle route for the first delivery vehicle based on the cost wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”). That 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning device [0013]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional element of a delivery planning device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-4, and 7-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-4, and 7-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 10 recites the additional element of a working condition determining unit, the claims as a whole merely describe how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 11 recites the use of a system for executing a method of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receive and register two or more delivery requests each indicating a collection location and a destination location, determine a number of areas, which is greater than 2 and less than one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller, divide the delivery requests into deliveries in two or more areas for which drivers of the predetermined number of delivery vehicles are responsible according to the predetermined number of vehicles, determine a plurality of relay location candidates which are outside of the two or more areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determines the delivery route as a vehicle route for the first delivery vehicle based on the cost, wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location ... receive an order of movement in a responsible area in the delivery route from the server device, and display ... a collection time and a delivery time as a work plan on a map, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”), and communicating a plan to fulfill delivery requests (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning system (Fig. 1), a server device ... wherein the server device comprises: a memory coupled to a processor, a driver terminal ... wherein the driver terminal comprises: a processor, coupled to a display, a delivery request registering unit [0044], a responsible area generating unit [0043], a vehicle route planning unit [0044], and a display unit [0015]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in a delivery planning system, a server device ... wherein the server device comprises: a memory coupled to a processor, a driver terminal ... wherein the driver terminal comprises: a processor, coupled to a display, a delivery request registering unit, a responsible area generating unit, a vehicle route planning unit, and a display unit of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claim 12 recites a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a method.
The limitations A delivery planning method ... a delivery request registering step of receiving and registering one or more delivery requests each indicating a collection location and a destination location; determine a number of areas, which is greater than 2 and less than one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller; a responsible area generating step of dividing the delivery requests into deliveries in the two or more areas for which drivers of the predetermined number of delivery vehicles are responsible, and determine a plurality of relay location candidates which are outside of the two or more areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and a vehicle route planning step of specifying a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and specifying the delivery route as a vehicle route for the first delivery vehicle based on the cost, wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving (“Certain Methods of Organizing Human Activity”; e.g., commercial interaction), organizing (“Mental Processes”), and planning the fulfillment of delivery requests (“Mental Processes”). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a computer device, a controller [0014]. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a computer device, and a controller of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests in a computer environment. Thus, even when viewed as a whole, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653).
Regarding the following claim 1 and 12 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning device comprising: a memory coupled to a processor, the memory storing instructions that when executed configure the processor to: receive and register two or more delivery requests each indicating a collection location and a destination location; [See [0020]; [0035]; [0051]; (Fig. 2); Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers) the requests and arranges a corresponding delivery between a pick-up location and drop-off location.]
... determine a number of areas, which is greater than or equal to 2 and less than or equal to one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller;
... divide the delivery requests into deliveries in the two or more areas for which drivers of the predetermined number of delivery vehicles are responsible according to the predetermined number of the delivery vehicles; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... determine a plurality of relay location candidates which are outside of the two or more areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determine the delivery route as a vehicle route for the first delivery vehicle based on the cost; [See [0075]; [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on potential item exchange locations located between two regions and potential item exchange times.]
Knapp does not, however Wilson does, teach the following limitations:
... wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location; [See [0048]; Wilson teaches a cost for traveling between locations related to a traveled distance and a traveled time.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp with the traveled distance and travel time cost factors of Wilson. Wilson calculates a cost per distance traveled and per time traveled. Optimizing based on operating costs is common in the art, and reducing distance traveled is directly correlated to reducing fuel costs while reducing travel time is directly correlated to reducing labor costs. 
Regarding the following claim 2 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests such that the number of deliveries across the areas is minimized; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions, minimizing the number of deliveries across the areas.]
Regarding the following claim 3 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests based on a priority given to a delivery request, among the delivery requests, in which vehicle centers, which store at least one of the predetermined number of delivery vehicles, are included in the two or more areas. [See [0024]; [0033]; [0036]; [0113]; Knapp teaches delivery requests being assigned to delivery vehicles whose base station 170 (i.e. vehicle center) is located within the same geographical area as the delivery. Knapp further teaches that the potential item exchange locations (i.e. candidates for the relay place) are between or at the union of the two geographies between which the item needs to move.]
Regarding the following claim 4 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests based on a coefficient corresponding to a maximum cargo amount of each of the delivery vehicles and an operable time of each of the delivery vehicles. [See [0027]; [0044]; [0047]; [0039]; Knapp teaches using transportation factors (i.e. coefficients) corresponding to a maximum number of deliveries or pick-up locations of the vehicles during their routes (i.e. a maximum cargo amount of each of the delivery vehicles) and to represent a schedule an operable time of each of the delivery vehicles) in order to assign delivery requests to delivery routes.]
Regarding the following interpretation of claim 7 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations: 
The delivery planning device according to claim 1, wherein the processor is configured to prioritize a delivery route among the plurality of delivery routes in which the number of cargos of in-area deliveries, which are two or more deliveries within a same area among the two or more areas, is relatively small when each of the delivery vehicles arrives at the relay location candidate.; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location at the scheduled time. Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route.]
Regarding the following claim 10 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations: 
The delivery planning device according to any one of claim 1, wherein the processor is configured to determine whether delivery route among the delivery routes is executable within working hours of the first driver, and when the delivery route is not executable within the working hours of the first driver, specify a delivery route different from the corresponding vehicle route as a vehicle route. [See [0036]; [0023]; Knapp teaches using driver schedules and working hours as restrictions when determining delivery routes.]

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of in view of Wilson (U.S. Pub. No. 2017/0046653) and in further view of Kapoor (U.S. Pub. No. 2008/0312820).
Regarding the following interpretation of claim 8 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to prioritize a delivery route among the plurality of delivery routes in which the number of cargos of in-area deliveries, which are two or more deliveries within a same area among the two or more areas, is relatively small when each of the delivery vehicles arrives at the relay location candidate; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]
Knapp and Wilson do not, however Kapoor does, disclose the following interpretation of claim 8 limitations:
... and when each of the delivery vehicles does not include a cargo of an in-area delivery when arriving at the relay location candidate for the relay place, calculate the delivery route such that the first driver who drives the first delivery vehicle transfers to another delivery vehicle that arrives at the relay location candidate from another area and continues the delivery in the same area. [See [0030]; (Fig. 3); Kapoor teaches two trucks being driven from two different areas, 50 and 60, to an exchange point 80 (i.e. the relay location candidate), each destined for the opposite area (truck originating at 50 is destined for 60, and vice versa). Kapoor further teaches drivers exchanging trucks at the exchange point and continuing to deliver in the same area (driver from 50 drives back to 50 in the truck originating at 60, and vice versa).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the 
Regarding the following interpretation of claim 9 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured prioritize a delivery route among the plurality of delivery routes in which the number of cargos of in-area deliveries, which are two or more deliveries within a same area among the two or more areas, is relatively small when each of the delivery vehicles arrives at the relay location candidate; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]
... and when each of the delivery vehicles includes a cargo of an in-area delivery when arriving at the candidate for the relay place, calculate the delivery route such that the first driver who drives the first delivery vehicle selects a cargo that requires a shorter time for reloading among cargos of an in-area delivery and cargos of an inter-area delivery in which a delivery place is not in a previous area and reloads the selected cargo from another delivery vehicle at the relay location candidate; [See [0142]; (Fig. 11, element 1108); Knapp teaches two drivers exchanging items between vehicles upon meeting at the item exchange location (i.e. relay point) at the scheduled time (i.e. relay time).]
Knapp does not, however Kapoor does, disclose the following interpretation of claim 9 limitations:
... and such that, as necessary, the first driver transfers to another delivery vehicle that arrives at the relay location candidate from another area and continues the delivery in the same area; [See [0030]; (Fig. 3); Kapoor teaches two trucks being driven from two different areas, 50 and 60, to an exchange point 80 (i.e. the relay location candidate), each destined for the opposite area (truck originating at 50 is destined for 60, and vice versa). Kapoor further teaches drivers exchanging trucks at the exchange point and continuing to deliver in the same area (driver from 50 drives back to 50 in the truck originating at 60, and vice versa).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the total distance travelled required to perform the deliveries. In addition to this, Kapoor provides the further motivation of, “Drivers 10 and 11 are able to return to their respective domiciles where they operate their respective trucks within the time mandated...” [0030].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) and in further view of Ananthanarayanan (U.S. Pat. No. 9,569,745).
Regarding the following claim 11 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning system comprising: a server device; and a driver terminal, wherein the server device comprises: a memory coupled to a processor, the memory storing instructions that when executed configure the processor to; [See [0020]; [0035]; (Fig. 2); [0053]; Knapp teaches delivery planning system comprising a transportation management computer 210 (i.e. a server device) and user devices 204 (i.e. driver terminals).] 
... receive and register two or more delivery requests each indicating a collection location and a destination location; [See [0020]; [0035]; (Fig. 2); Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers) the requests and arranges a corresponding delivery between a pick-up location and drop-off location.]
... determine a number of areas, which is greater than 2 and less than one of a number of drivers in the areas and a predetermined number of vehicles in the areas, whichever is smaller; [See [0024]; [0039]; Knapp teaches two areas, each with their own delivery vehicle and driver.]
... divide the delivery requests into deliveries in two or more areas for which drivers of the predetermined number of delivery vehicles are responsible according to the predetermined number of vehicles; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... determine a plurality of relay location candidates which are outside of the two or more areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determines the delivery route as a vehicle route for the first delivery vehicle based on the cost; [See [0075]; [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on potential item exchange locations located between two regions and potential item exchange times.]
... and the driver terminal includes a receiving unit that receives an order of movement in a responsible area in the delivery route from the server device; [See [0053]; [0132]; (Fig. 7, element an order of movement in a responsible area in the delivery route) from the transportation management computer 210 (i.e. the server device).
Knapp and Ananthanarayanan do not, however Wilson does, disclose the following claim 11 limitations:
... wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location; [See [0048]; Wilson teaches a cost for traveling between locations related to a traveled distance and a traveled time.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp with the traveled distance and travel time cost factors of Wilson. Wilson calculates a cost per distance traveled and per time traveled. Optimizing based on operating costs is common in the art, and reducing distance traveled is directly correlated to reducing fuel costs while reducing travel time is directly correlated to reducing labor costs.
Knapp and Wilson do not, however Ananthanarayanan does, disclose the following claim 11 limitations:
... wherein the driver terminal comprises: a processor, coupled to a display, configured to: receive an order of movement in a responsible area in the delivery route from the server device, and display on a display unit a collection time and a delivery time as a work plan on a map; [See (Col. 11, Lines 65-67 - Col. 12, Lines 1-8); (Fig. 7, element 714); (Col. 14, Lines 33-37); Ananthanarayanan teaches a user device 404 (i.e. driver terminal) comprising a processor coupled to a display, and displaying route information (i.e. a collection time and a delivery time) in the form of route guidance or map data (i.e. a work plan on a map).]


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Han (U.S. Pub. No. 2021/0012287) teaches using a depot as a hub for delivering food from merchants to customers efficiently.
Seaver (U.S. Pub. No. 2020/0349511) teaches using service zones and public transit to deliver packages.
Wu (U.S. Pub. No. 2019/0212157) teaches splitting rideshare rides into separate legs to be driven by different drivers.
Ferguson (U.S. Pub. No. 2019/0114564) teaches delivery route planning utilizing multimodal transportation options.
Woulfe (U.S. Pub. No. 2019/043001) teaches using driverless vehicles to deliver packages, as well as coordinating package exchanges between driverless vehicles.
Perez (U.S. Pub. No. 2018/0174093) teaches using alternate carriers to complete deliveries in the event of a shipment redirect request.
Barbush (U.S. Pub. No. 2015/0154559) teaches utilizing dynamic delivery locations coordinated after delivery dispatch.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628